Citation Nr: 1546027	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  07-23 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent evaluation for peripheral neuropathy of the left lower extremity involving the left sciatic nerve from December 2, 2005, to January 15, 2008.  

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity manifested by neuralgia of the left anterior crural nerve (femoral) nerve from December 2, 2005, to January 15, 2008.

3.  Entitlement to an initial rating in excess of 10 percent evaluation for peripheral neuropathy of the right lower extremity involving the right sciatic nerve from December 2, 2005, to January 15, 2008.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity manifested by neuralgia of the right anterior crural (femoral) nerve from December 2, 2005, to January 15, 2008.

5.  Entitlement to an initial rating in excess of 30 percent for sleep disturbance due to peripheral neuropathy of the lower extremities from April 25, 2007, to January 15, 2008.

6.  Entitlement to an initial compensable evaluation for sleep disturbance due to peripheral neuropathy of the lower extremities prior to April 25, 2007.

7.  Entitlement to an initial compensable evaluation for adhesive capsulitis, left shoulder.

8.  Entitlement to an initial compensable evaluation for adhesive capsulitis, right shoulder.

9.  Entitlement to an effective date prior to December 2, 2005, for the grant of service connection for peripheral neuropathy of the left lower extremity.

10.  Entitlement to an effective date prior to December 2, 2005, for the grant of service connection for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before a Decision Review Officer at the RO and the undersigned Veterans Law Judge at a videoconference hearing in April 2007 and September 2011, respectively.  Transcripts of those hearings are in the electronic record.

In October 2011, the Board assigned initial 10 percent disability ratings for bilateral peripheral neuropathy of the lower extremities from December 2, 2005, to January 15, 2008.  The Board also remanded the following four issues: (1) entitlement to an initial compensable evaluation for adhesive capsulitis, left shoulder; (2) entitlement to an initial compensable evaluation for adhesive capsulitis, right shoulder; (3) entitlement to an effective date prior to December 2, 2005, for the grant of service connection for peripheral neuropathy of the left lower extremity; and (4) entitlement to an effective date prior to December 2, 2005, for the grant of service connection for peripheral neuropathy of the right lower extremity.

The Veteran appealed the denials of ratings in excess of 10 percent for bilateral peripheral neuropathy of the lower extremities from December 2, 2005, to January 15, 2008, to the United States Court of Appeals for Veterans Claims (the Court).  The Court in a February 2013 memorandum decision set aside the Board's denial of ratings in excess of 10 percent for bilateral peripheral neuropathy of the lower extremities from December 2, 2005, to January 15, 2008, and remanded the claims for further development. 

In August 2013, the Board remanded the issues of entitlement to initial increased ratings for bilateral peripheral neuropathy of the lower extremities from December 2, 2005, to January 15, 2008, for further development.

In February 2014, the Board denied the following: (1) entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity involving the sciatic nerve from December 2, 2005, to January 15, 2008; and (2) entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity involving the right sciatic nerve from December 2, 2005, to January 15, 2008.  The Board also granted the following:  (1) entitlement to an initial separate 10 percent evaluation for peripheral neuropathy of the left lower extremity manifested by neuralgia of the left anterior crural nerve (femoral) nerve from December 2, 2005, to January 15, 2008; (2) entitlement to an initial separate 10 percent evaluation for peripheral neuropathy of the right lower extremity manifested by neuralgia of the right anterior crural (femoral) nerve from December 2, 2005, to January 15, 2008; and (3) entitlement to an initial separate 30 percent evaluation for sleep disturbance due to peripheral neuropathy of the lower extremities under 38 C.F.R. § 4.130 from April 25, 2007, to January 15, 2008.  

In February 2014, the Board again remanded the following four issues:  (1) entitlement to an initial compensable evaluation for adhesive capsulitis, left shoulder; (2) entitlement to an initial compensable evaluation for adhesive capsulitis, right shoulder; (3) entitlement to an effective date prior to December 2, 2005, for the grant of service connection for peripheral neuropathy of the left lower extremity; and (4) entitlement to an effective date prior to December 2, 2005, for the grant of service connection for peripheral neuropathy of the right lower extremity.  The Appeals Management Center did not complete development on those four issues.

The Veteran appealed the five adjudications to the Court.  In May 2015, the Court issued an order granting a joint motion for partial remand that vacated the Board's decision to the extent that the Board denied the following:  (1) entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity involving the sciatic nerve from December 2, 2005, to January 15, 2008; (2) entitlement to an initial separate rating in excess of 10 percent for peripheral neuropathy of the left lower extremity manifested by neuralgia of the left anterior crural nerve (femoral) nerve from December 2, 2005, to January 15, 2008; (3) entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity involving the right sciatic nerve from December 2, 2005, to January 15, 2008; (4) entitlement to an initial separate rating in excess of 10 percent for peripheral neuropathy of the right lower extremity manifested by neuralgia of the right anterior crural (femoral) nerve from December 2, 2005, to January 15, 2008; and (5) entitlement to an initial separate rating in excess of 30 percent for sleep disturbance due to peripheral neuropathy of the lower extremities from April 25, 2007, to January 15, 2008.  

The joint motion for partial remand requested that the Court not disturb the parts of the Board's decision granting the following separate initial ratings: a 10 percent evaluation for peripheral neuropathy of the left lower extremity manifested by neuralgia of the left anterior crural nerve (femoral) nerve from December 2, 2005, to January 15, 2008; a 10 percent evaluation for peripheral neuropathy of the right lower extremity manifested by neuralgia of the right anterior crural (femoral) nerve from December 2, 2005, to January 15, 2008; and a 30 percent evaluation for sleep disturbance due to peripheral neuropathy of the lower extremities from April 25, 2007, to January 15, 2008.

The joint motion for partial remand notes that the Board erred in not considering a September 2006 VA treatment record when determining that there was no evidence of sleep impairment prior to April 25, 2007.  Joint motion for partial remand, pages 6-7.  Therefore, the issue of entitlement to an initial compensable rating for sleep impairment prior to April 25, 2007, is before the Board.

In light of the above, the issues are as stated on the first two pages of this remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The joint motion for partial remand notes that the Board erred in not ensuring that reasonable efforts were made to obtain relevant private treatment records from Dr. Cady.  Id. at pages 4-5.  The AOJ should attempt to obtain all records from Dr. Cady.

The Veteran underwent a post-remand examination of both shoulders in August 2014.  The examiner noted a VA treatment record dated in December 2007 that does not appear to be of record.  The AOJ should obtain any additional records from the Iowa City Health Care System, to include the Bettendorf community based outpatient clinic, from November 2007 to November 2008 and from August 2014 to the present.  A January 2013 VA examination report shows that the Veteran had been receiving physical therapy from Illini PT.  The AOJ should ask the Veteran to identify all providers of physical therapy from February 2008 to the present and obtain all records from all identified physical therapists, to include treatment records from Illini PT in 2012 and 2013.

The AOJ has not issued a supplemental statement of the case on the following issues that were remanded:  (1) entitlement to an initial compensable evaluation for adhesive capsulitis, left shoulder; (2) entitlement to an initial compensable evaluation for adhesive capsulitis, right shoulder; (3) entitlement to an effective date prior to December 2, 2005, for the grant of service connection for peripheral neuropathy of the left lower extremity; and (4) entitlement to an effective date prior to December 2, 2005, for the grant of service connection for peripheral neuropathy of the right lower extremity.  The AOJ did not comply with the directives of the February 2014 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all treatment for his bilateral peripheral neuropathy of the lower extremities and sleep disturbance from 2005 to 2008, and all providers of physical therapy for his shoulders from February 2008 to the present, and obtain any identified records that have not been associated with the electronic record.  The AOJ should attempt to obtain all records from Dr. Cady, to include specifically all records from 2005 to 2008, and all records from Illini PT, to include all physical therapy records dated in 2012 and 2013.  Regardless of the claimant's response, the AOJ should obtain any additional records from the Iowa City Health Care System, to include the Bettendorf community based outpatient clinic, from November 2007 to November 2008 and from August 2014 to the present.  If no additional treatment records are available for this time period from the VA system, it should be so stated.

2.  Thereafter, readjudicate the claims on appeal.  If any benefit sought with respect to these issues remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


